Citation Nr: 9900303	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  91-45 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The appellant served on active duty from July 1971 to June 
1974.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1990 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated November 3, 1992, 
the Board declined to reopen previously denied claims seeking 
entitlement to service connection for an acquired psychiatric 
disorder and PTSD, but granted an increased rating to 10 
percent for the appellants service-connected hepatitis 
disorder.  The appellant appealed the Boards decision to the 
United States Court of Veterans Appeals (the Court).  In 
April 1994, counsel for the appellant and VA filed a joint 
motion to vacate and remand that part of the Boards decision 
of November 1992 which declined to reopen the claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  The motion was granted by Order 
of the Court dated in April 1994, and the case was remanded 
for further readjudication and disposition in accordance with 
the Courts order.  Because the increased rating claim for 
hepatitis was not addressed in the joint motion for remand, 
it is deemed abandoned on appeal.  See Bucklinger v. Brown, 5 
Vet. App. 435, 436 (1993).

In July 1994, the Board remanded the case to the RO for 
further development in compliance with the Courts Order.  
The requested development was accomplished, to the extent 
possible.  In August 1998, the RO issued a supplemental 
statement of the case which denied service connection for an 
acquired psychiatric disorder, to include PTSD, on the basis 
of failure to submit new and material evidence.  The case was 
returned to the Board for further appellate review.

The Board notes that a new claim was raised and adjudicated 
by the RO while this case was pending on appeal.  In June 
1998, the appellant filed a timely notice of disagreement 
with respect to the ROs rating decision of March 1998 which 
denied an increased rating above 10 percent for his hepatitis 
disorder.  Thereafter, by a rating decision dated in August 
1998, the RO increased the disability rating for the 
veterans hepatitis disorder to 30 percent disabling.  
However, because less than complete grant of the benefits 
sought was awarded, the RO issued a statement of the case to 
the appellant and his representative in August 1998.  This 
claim has not been certified for appellate review, that is, 
the appellant has not, to date, perfected an appeal to the 
Board regarding this issue by filing a substantive appeal, 
and therefore, the Board will not address it at this time.  
The Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).


REMAND

Unfortunately, the Board must again remand this case to the 
RO for readjudication in light of a recent change in the law 
concerning claims for service connection based on the 
submission of new and material evidence.  In the case of 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (hereinafter 
Federal Circuit) held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the Court impermissibly ignored the 
definition of material evidence adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent new and material 
evidence threshold to overcome.  See Fossie v. West, No. 96-
1695 (U.S. Vet. App. Oct. 30, 1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  Consequently, as this 
case remains in appellate status, and it is shown that the RO 
denied the claim on the basis of the now-invalidated Colvin 
standard, a remand to the agency of original jurisdiction is 
required for the purpose of readjudication of the appellants 
claim pursuant to the holding in Hodge, supra.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (precedent decisions 
of the Court generally are given retroactive effect with 
regard to cases in which the administrative or judicial 
review process is not concluded).

Accordingly, this case is REMANDED to the RO for the 
following development action:

The RO must readjudicate the appellants 
claim of service connection for an 
acquired psychiatric disorder, to include 
PTSD, with consideration of the Federal 
Circuits holding in Hodge, supra, 
regarding whether new and material 
evidence has been submitted to allow 
reopening of the claim according the 
specific criteria set forth under 
38 C.F.R. § 3.156(a).  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant need take no action until otherwise notified, 
but he and/or his representative may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
